Citation Nr: 0003001	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for contact dermatitis, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chemical 
sensitivity with headaches and nausea, to include as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
September 1995, including service in the Southwest theater of 
operations during the Persian Gulf War from September 1993 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals, BVA 
or Board, on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for contact 
dermatitis, to include as due to an undiagnosed illness, will 
be addressed in the REMAND following the ORDER in this 
decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
theater of operations during the Persian Gulf War.

2.  There is no medical evidence of record of a disability 
manifested by chemical sensitivity with headaches and nausea, 
which is related to the veteran's period of active military 
service, nor is there any objective evidence perceptible to 
an examining physician, or other verifiable non-medical 
indicators, which show that the veteran currently suffers 
from chemical sensitivity with headaches and nausea, which 
cannot be attributed to a known diagnosis, and which became 
manifest to a degree of 10 percent or more after service 
separation.



CONCLUSION OF LAW

A disability manifested by chemical sensitivity with 
headaches and nausea was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, her reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claim plausible.  The Board finds that the evidence of record 
allows for equitable resolution of the claims on appeal, and 
that the duty to assist the veteran in establishing this 
claim has been satisfied.  38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Additionally, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Moreover, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms that may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that she currently suffers 
from a disorder manifested by chemical sensitivity with 
headaches and nausea, which is due to her active military 
service, including the time she spent in the Southwest Asia 
theater of operations during the Persian Gulf War.  The Board 
has thoroughly reviewed the veteran's claim in light of the 
evidence of record and the above-referenced laws and 
regulations.  However, for the reasons and bases set forth 
below, the Board finds that the veteran's claim must be 
denied.

Reviewing the evidence of record, the Board notes that the 
veteran's service medical records, including those from her 
service during the Persian Gulf War, reveal the following.  
During service, the veteran was seen periodically with 
complaints of nausea and headaches. In a February 1995 
comprehensive clinical evaluation, the veteran was diagnosed 
with migraine headaches, and a history of sensitivity to 
certain chemical odors.

Following service separation, in January 1996 the veteran 
underwent a VA examination.  She complained of chemical 
sensitivity to cleaning agents, fuels, and perfumes, which 
she claimed caused her headaches and sometimes nausea and 
vomiting.  The diagnosis included a history of chemical 
sensitivity and headaches.  In an associated VA 
neuropsychiatry examination, the veteran was diagnosed with 
migraine headaches.  In a March 1996 VA examination, the 
veteran was examined for her complaints of headaches; the 
diagnosis was headaches with no neurological sequelae.

Initially, the Board notes that in an October 1996 rating 
decision, the veteran was granted service connection for 
migraine headaches, with associated confusion, forgetfulness, 
nausea, dizziness and blurred vision.  Nevertheless, the 
Board acknowledges the veteran's contentions that her 
chemical sensitivity with headaches and nausea is a separate 
disability for which she should be granted service 
connection.  

The Board has reviewed the entire record, and finds that 
other than the veteran's report of her own history, there is 
no medical diagnosis of chemical sensitivity with headaches 
and nausea, as due to an undiagnosed illness.  Rather, at 
most, the medical evidence notes complaints of nausea and 
headaches, as well as a history of sensitivity to certain 
odors.  As such, the Board finds that the preponderance of 
the evidence is against a claim for service connection for 
chemical sensitivity with headaches and nausea, as due to an 
undiagnosed illness.  See 38 C.F.R. § 3.317.  Furthermore, 
the Board finds that although the veteran was seen with 
complaints of headaches and nausea during service, there is 
no medical evidence of record of a current diagnosis of a 
disorder manifested by chemical sensitivity with headaches 
and nausea, which has been causally linked to an incident of 
the veteran's active military service.  See 38 C.F.R. 
§ 3.303.

In conclusion, as outlined above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for chemical 
sensitivity with headaches and nausea, either as due to an 
undiagnosed illness or based on principles of direct service 
connection, and the appeal is denied.  In reaching this 
decision, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but finds that as the evidence is not 
in such a state of equipoise, the benefit of the doubt rule 
is inapplicable.  


ORDER

Entitlement to service connection for chemical sensitivity 
with headaches and nausea, to include as due to an 
undiagnosed illness, is denied.  



REMAND

The veteran is claiming service connection for contact 
dermatitis, to include as due to an undiagnosed illness.  A 
review of the veteran's service medical records reveals that 
in February 1991, she was seen with a history of puritis on 
her arms and legs; the diagnosis was contact dermatitis.  In 
November 1991, the veteran was assessed with possible contact 
dermatitis.  In March 1992, she was seen with complaints of a 
rash on her arms and legs that would come and go.  The 
diagnosis was again contact dermatitis.

There is no significant medical evidence of record following 
the veteran's separation from service, which references 
contact dermatitis.  However, the Board notes that in the 
veteran's substantive appeal, received at the RO in March 
1998, she indicated that she "will report to the local VA 
hospital on Monday, [March 16, 1998], to attempt to get a 
consult to see a dermatologist."  It does not appear that 
the RO made a request for medical records associated with 
this visit.  

The United States Court of Appeals for Veterans Claims has 
held that the VA has constructive knowledge of medical 
records generated by its agency, and the VA is obligated to 
obtain any such pertinent treatment records, as well as other 
records of which the VA was notified.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363, 369-370 (1992); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992).  Therefore, the RO should ensure that 
all VA records of treatment for the veteran are obtained and 
associated with her claims file.

In light of the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:


1.  The RO should request any and all VA 
medical records reflecting treatment for 
a skin condition.  A specific request 
should be made for any VA medical records 
reflecting treatment of a skin condition 
on or about March 16, 1998.  (see pg. 6 
supra.)  If the search for these records 
has negative results, the claims file 
should be properly documented to that 
effect with the reason why such records 
were not obtained.

2.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence in 
connection with the current appeal.  No action is required of 
the veteran until further notification.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

